EXHIBIT 10.23
EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) is made and entered into as of
November 10, 2008 (the “Effective Date”) by and between RXi Pharmaceuticals
Corporation, a Delaware corporation (“RXi” or “Employer”), and Konstantinos
Ioannou Andrikopoulos, Ph.D., Esq., an individual and resident of the
Commonwealth of Massachusetts (“Employee”).
     WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as RXi’s Legal Counsel and
Chief IP Counsel, VP, on the terms set forth in the Agreement, with the term of
the Agreement to commence on the Effective Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as RXi’s Legal Counsel and Chief IP Counsel,
VP. As a condition to the Employee’s employment by the Employer, Employee shall
execute the Employee Confidentiality, Non-Competition, and Proprietary
Information Agreement, attached hereto as Exhibit 1 (the “Confidentiality
Agreement”).
     2. Duties. Employee shall perform all duties assigned to him by the
Employer faithfully, diligently and to the best of his ability. Such duties
include, but are not limited to, legal services related in any way to
intellectual property, and general legal services. Employee’s services hereunder
shall be rendered at RXi’s office, except for travel when and as required in the
performance of Employee’s duties hereunder.
     3. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder.
     4. Compensation. As the total consideration for Employee’s services
rendered under the Agreement, Employer shall pay or provide Employee the
following compensation and benefits:
          4.1. Salary. Commencing on the Effective Date, Employee shall be
entitled to receive an annual Base Salary of Two Hundred and Forty Thousand
Dollars ($240,000).
          4.2. Bonus. Employee shall receive an annual performance bonus for the
achievement of certain company and Employee performance goals, these goals will
be established by the Compensation Committee of the Employer’s Board of
Directors. The bonus for top performance against these goals shall be 25% of the
annual Base Salary.
          4.3 Sign On Bonus. The Employee shall receive a $50,000 bonus in RXi’s
first regularly schedule payroll following the Effective Date.
          4.3. Stock Options. At the first regularly scheduled meeting of the
Board of Directors of the Employer following the Effective Date the Employer
shall grant Employee stock options (“Options”) under the RXi Pharmaceuticals
2007 Incentive Plan (the “Plan”) to purchase 100,000 shares. The Options shall
vest in equal quarterly installments over 4 years beginning on the first
quarterly anniversary of the Effective Date of the Agreement provided, in each
case, that Employee remains in the continuous employ of Employer through such
quarterly anniversary date.

 



--------------------------------------------------------------------------------



 



Each vested Option shall (a) be exercisable at an exercise price equal to the
fair market value at the time of granting as determined by Employer’s Board of
Directors, (b) have a term of ten years and be exercisable by Employee at any
time during such ten year period, and (c) be on such other terms as shall be
determined by Employer’s Board of Directors (or the Compensation Committee of
the Board) and set forth in a customary form of stock option agreement under the
Plan evidencing the Options. Upon the occurrence of a “Covered Transaction” (as
defined in the Plan), the Options shall thereupon vest in full and become
exercisable as to all of the shares covered thereby in accordance with the terms
of the Plan.
          4.4. Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time.
          4.5. Vacation. Employee will be entitled to 25 days of paid “time off”
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid “time off” will be pro-rated). Paid time off may be taken at such times and
intervals as the Employee shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time. The number of paid “time off” days will accrue per pay
period and will stop accruing once 20 days have been reached.
          4.7. Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the term of employment. Employee acknowledges and agrees that, any such
plans or policies now or hereafter in effect may be modified or terminated by
Employer at any time in its discretion.
          4.8. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
     5. Term. The Term of the Employee’s employment shall commence on the
Effective Date and shall conclude in accordance with Section 6.
     6. Termination. The Agreement may be terminated as set forth in this
Section 6.
          6.1. Termination by Employer for Cause or Voluntary Resignation.
Employer may terminate Employee’s employment hereunder for Cause upon notice to
Employee and Employee may voluntarily resign his employment hereunder upon
notice to Employer. “Cause” for the purpose of this Agreement shall mean any of
the following:
               (a) Employee’s breach of any material term of the Agreement;
provided that the first occasion of any particular breach shall not constitute
such Cause unless Employee has failed to cure such breach within ten (10) days
after receiving written notice from Employer stating the nature of such breach;

 



--------------------------------------------------------------------------------



 



               (b) Employee’s conviction of, or plea of guilty or nolo
contendere to, any felony or other crime of moral turpitude;
               (c) Employee’s act of fraud or dishonesty materially injurious to
Employer or its reputation;
               (d) Employee’s continual failure or refusal to perform his
material duties as required under the Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least ten days to correct the same;
               (e) Alcohol or drug abuse by Employee; or
               (f) Employee’s act or personal conduct that, in the reasonable,
good faith judgment of Employer’s Board of Directors (or a Committee of the
Board), gives rise to a material risk of liability of Employee or Employer under
federal or applicable state law for discrimination, or sexual or other forms of
harassment, or other similar liabilities to subordinate employees.
               Upon termination of Employee’s employment by Employer for Cause
or by Employee due to a voluntary resignation, all compensation and benefits to
Employee hereunder shall cease and Employee shall be entitled only to payment,
not later than three days after the date of termination, of any accrued but
unpaid salary and unused vacation time as of the date of such termination.
          6.2. Termination by Employer without Cause or Resignation by Employee
for “Good Reason”. Employer may also terminate Employee’s employment without
Cause upon notice to Employee. The Employee may resign his employment with “Good
Reason” upon notice to the Employer. “Good Reason” means any of the following
that shall occur without Employee’s written consent: (i) any material breach of
this Agreement by RXi or any successor to RXi that is not cured within ten
(10) days after RXi’s receipt of written notice from the Employee stating the
nature of such breach; (ii) a material reduction by RXi or any successor to RXi
in the Employee’s job responsibilities or duties; (iii) any diminution of base
salary from the prior year, provided that a diminution in the Employee’s base
salary that is part of a broader reduction of salaries that applies to all other
senior managers of the Company shall not constitute Good Reason; or (iv) RXi’s
relocation of the Employee’s reporting location further than sixty (60) miles
outside of Boston, Massachusetts.
Upon termination of Employee’s employment by Employer without Cause ,or the
Employee’s resignation with “Good Reason” upon notice to Employer, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled to payment of: (a) any accrued but unpaid salary and unused vacation
time (only as accrued during the term of employment) as of the date of such
termination; (b) six (6) months’ of salary from the date of termination (the
“Severance Period”) in the form of salary continuation; and (c) continued
participation, at Employer’s cost and expense, during the Severance Period in
any Employer-sponsored group benefit plans in which Employee was participating
as of the date of termination
          6.3 Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his

 



--------------------------------------------------------------------------------



 



duties hereunder with or without reasonable accommodation for any period of at
least 75 consecutive days or for a total of 120 days, whether or not
consecutive. Upon termination of Employee’s employment as aforesaid, all
compensation and benefits to Employee hereunder shall cease and Employer shall
pay to the Employee’s heirs or personal representatives, not later than ten days
after the date of termination, any accrued but unpaid salary and unused vacation
as of the date of such termination as required by law. In the event the Employer
does not maintain short term and long term disability policies as of the time of
Employee’s termination due to “permanent disability,” Employee shall be entitled
to severance benefits specified in Section 6.2 above.
     7. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of the
Confidentiality Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. The provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
     8. Severable Provisions. The provisions of the Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     9. Successors and Assigns. The Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, however, that neither party may assign the
Agreement without the prior written consent of the other party.
     10. Entire Agreement. The Agreement including Exhibit 1 contains the entire
agreement of the parties relating to the subject matter hereof, and the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of the Agreement that are not set forth otherwise therein or
herein. Except as expressly provided herein, the Agreement supersedes any and
all prior or contemporaneous agreements, written or oral, between Employee and
Employer relating to the subject matter hereof. Any such prior or
contemporaneous agreements are hereby terminated and of no further effect, and
Employee, by the execution hereof, agrees that any compensation provided for
under any such agreements is specifically superseded and replaced by the
provisions of the Agreement.
     11. Amendment. No modification of the Agreement shall be valid unless made
in writing, approved by the Compensation Committee and signed by the parties
hereto and unless such writing is made by an executive officer of Employer
(other than Employee). The parties hereto agree that in no event shall an oral
modification of the Agreement be enforceable or valid.
     12. Governing Law. The Agreement is and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to the choice-of-law rules of Massachusetts.
     13. Notice. All notices and other communications under the Agreement shall
be in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to

 



--------------------------------------------------------------------------------



 



such other address as such party may have specified by notice given to the other
party pursuant to the provision):
     If to Employer:

    RXi Pharmaceuticals Corp.
60 Prescott Street
Worcester, MA 01605

     If to Employee:
     Though company e-mail or company regular mail box if employed by Company or
if not employed:

    Konstantinos Ioannou Andrikopoulos, Ph.D.
55 Hillcrest Rd.
Reading, MA 01867

     14. Survival. Sections 7 through 16 shall survive the expiration or
termination of the Agreement.
     15. Counterparts. The Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
     16. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the Agreement the prevailing party shall be entitled to recover its
or his reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.
IN WITNESS WHEREOF, the Agreement is executed as of the day and year first above
written.

            EMPLOYER

RXi Pharmaceuticals Corporation
      By:   /s/ Tod Woolf        Tod Woolf        Chief Executive Officer
RXi Pharmaceuticals Corporation     

          EMPLOYEE
      /s/ Konstantinos Ioannou Andrikopoulos      Konstantinos Ioannou
Andrikopoulos, Ph.D., Esq.           

 



--------------------------------------------------------------------------------



 



         

Exhibit 1
RXi Pharmaceuticals Corporation
EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
PROPRIETARY INFORMATION AGREEMENT
AGREEMENT, effective as of November 10, 2008, between RXi Pharmaceuticals
Corporation, a Delaware corporation (the “Company”), and Konstantinos Ioannou
Andrikopoulos, Ph.D., Esq. (the “Employee”).
1. Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company (all of which are collectively termed “Intellectual Property”
hereinafter), whether patentable or not, made or conceived by Employee or under
Employee’s direction during Employee’s employment with the Company, whether or
not made or conceived during normal working hours, or on the premises of the
Company.
2. Employee agrees that all Intellectual Property, as defined above, shall be
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents for
use in applying for and obtaining such patents thereon and enforcing the same,
as the Company may desire, together with any assignment thereof to the Company
or persons designated by the Company, and Employee hereby appoints the Company
as Employee’s attorney to execute and deliver any such documents or assignments
requested by the Company. Employee’s obligation to assist the Company in
obtaining and enforcing patents for Intellectual Property in any and all
countries shall continue beyond the termination of Employee’s employment with
the Company, but the Company shall compensate Employee at a reasonable, standard
hourly rate following such termination for time directly spent by Employee at
the Company’s request for such assistance.
3. Employee hereby represents that Employee has no continuing obligation to
assign to any former employer or any other person, corporation, institution, or
firm any Intellectual Property as described above, other than possible
assignment obligations owed to Shire Pharmaceuticals, Inc. (“Shire”), his former
employer. Employee does not believe that his obligations to Shire conflict with
the terms of this Confidentiality Agreement. Employee represents that Employee’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information acquired by

 



--------------------------------------------------------------------------------



 



Employee, in confidence or in trust, prior to Employee’s employment by the
Company. Employee has not entered into, and Employee agrees not to enter into,
any agreement (either written or oral), which would put Employee in conflict
with this Agreement.
4. Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and/or developed during the term of Employee’s employment with the
Company.
5. Employee understands and agrees that a condition of Employee’s employment and
continued employment with the Company is that Employee has not brought and will
not bring to the Company or use in the performance of Employee’s duties at the
Company any materials or documents rightfully belonging to a former employer
which are not generally available to the public.
6. Employee recognizes that the services to be performed by Employee hereunder
are special, unique, and extraordinary and that, by reason of Employee’s
employment with the Company, Employee may acquire Confidential Information (as
hereinafter defined) concerning the operation of the Company, the use or
disclosure of which would cause the Company substantial loss and damage which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Employee agrees that Employee will not (directly or
indirectly) at any time, whether during or after Employee’s employment with the
Company:

    (i) knowingly use for personal benefit or for any other reason not
authorized by the Company any Confidential Information that Employee may acquire
or has acquired by reason of Employee’s employment with the Company, or;

    (ii) disclose any such Confidential Information to any person or entity
except (A) in the performance of Employee obligations to the Company hereunder,
(B) as required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under this Agreement, or (D) with the prior
consent of the Board of Directors of the Company.

     As used herein, “Confidential Information” includes information with
respect to the facilities and methods of the Company, reagents, chemical
compounds, cell lines or subcellular constituents, organisms, or other
biological materials, trade secrets, and other Intellectual Property, systems,
patents and patent applications, procedures, manuals, confidential reports,
financial information, business plans, prospects, or opportunities, personnel
information, or lists of customers and suppliers; provided, however, that
Confidential Information shall not include any information that is known or
becomes generally known or available publicly other than as a result of
disclosure by Employee which is not permitted as described in clause (ii) above,
or the Company discloses same to others without obtaining an agreement of
confidentiality.
     Employee confirms that all Confidential Information is the exclusive
property of the Company. All business records, papers, documents and electronic
materials kept or made by Employee relating to the business of the Company which
comprise Confidential Information shall be and remain the property of the
Company during the Employee’s employment and at all

 



--------------------------------------------------------------------------------



 



times thereafter. Upon the termination, for any reason, of Employee’s employment
with the Company, or upon the request of the Company at any time, Employee shall
deliver to the Company, and shall retain no copies of any written or electronic
materials, records and documents made by Employee or coming into Employee’s
possession concerning the business or affairs of the Company and which comprise
Confidential Information.
7. During the term of Employee’s employment with the Company (the “Restricted
Period”), the Employee shall not directly or indirectly, for Employee’s own
account or for the account of others, as an officer, director, stockholder
(other than as the holder of less than 1% of the outstanding stock of any
publicly traded company), owner, partner, employee, promoter, consultant,
manager or otherwise participate in the promotion, financing, ownership,
operation, or management of, or assist in or carry on through proprietorship, a
corporation, partnership, or other form of business entity which is in
competition with the Company within the United States or any other country in
which the Company is conducting or is actively seeking or planning to conduct
business as of the date of such termination. Provided, however, that nothing
herein shall be deemed to restrict the Employee in the practice of law.
     During the Restricted Period, the Employee shall not, whether for
Employee’s own account or for the account of any other person (excluding the
Company):

  (i)   solicit or contact in an effort to conduct non-legal business with any
person who was or is a customer of the Company during the term of this Agreement
or after its termination, or any affiliate of any such person, if such
solicitation or contact is for the purpose of competition with the Company; or

  (ii)   solicit or induce any of the Company’s employees to leave their
employment with the Company or accept employment with anyone else, or hire any
such employees or persons who were employed by the Company during the preceding
twelve (12) months.

     Nothing herein shall prohibit or preclude the Employee from performing any
other types of services that are not precluded by this Section 7 for any other
person.
     Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section may limit
Employee’s ability to engage in a non-legal business similar to the Company’s
business, but acknowledges that Employee will receive adequate and affluent
remuneration and other benefits from the Company hereunder to justify such
restrictions.
     The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period provided that

 



--------------------------------------------------------------------------------



 



such disclosure is consistent with his obligations as an attorney, which notice
shall include the name of, the business of, and the position that Employee shall
hold with such other employer.
8. In the event that Employee’s employment is transferred by the Company to a
subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this Agreement,
be considered as continued employment with the Company, unless Employee executes
an agreement, substantially similar in substance to this Agreement, and until
the effective date of said agreement in any such company for which Employee
becomes employed. It is further agreed that changes in Employee’s position or
title unless expressly agreed to in writing will operate to terminate this
Agreement without Cause .
9. Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.
10. Employee obligations under this Agreement shall survive the termination of
Employee’s employment with the Company regardless of the manner of, and reason
for, such termination, and shall be binding upon Employee’s heirs, executors,
and administrators.
11. Prior to entering the employ of the Company, Employee has lawfully
terminated employment with all previous employers. Subject to paragraph 6 of the
Employment Agreement, Employee acknowledges that this Agreement does not
constitute a contract of employment for a term and does not otherwise imply that
the Company will continue his or her employment for any period of time. Employee
further understands and agrees that no license to any of the Company’s
trademarks, patents, copyrights or other proprietary rights is either granted or
implied by Employee’s access to and utilization of the Confidential Information
or Intellectual Property.
12. No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
13. Employee agrees that in addition to any other rights and remedies available
to the Company for any breach or threatened breach by Employee of Employee’s
obligations hereunder, the Company shall be entitled to enforcement of
Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction.

 



--------------------------------------------------------------------------------



 



14. The Company may assign this Agreement to any other corporation or entity
which acquires (whether by purchase, merger, consolidation or otherwise) all or
substantially all of the business and/or assets of the Company. Employee shall
have no rights of assignment.
15. If any provision of this Agreement shall be declared invalid, illegal, or
unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.
16. This Agreement shall be effective as of the date first written above.
17. This Agreement shall be governed in all respects by the laws of the
Commonwealth of Massachusetts. Each of the Company and Employee (a) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of The
Commonwealth of Massachusetts or the United States District Court located in The
Commonwealth of Massachusetts for the purpose of any action between the Company
and Employee arising in whole or in part under or in connection with this
Agreement, (b) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and (c) hereby agrees not
to commence any such action other than before one of the above-named courts.
Notwithstanding the previous sentence, the Company or Employee may commence any
action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.
IN WITNESS WHEREOF, Employee has executed this Agreement under seal as of the
date set forth above:

                BY:   /s/ Konstantinos Ioannou Andrikopoulos     

Name of Employee: Konstantinos Ioannou
Andrikopoulos, Ph.D., Esq.

          ACCEPTED AND AGREED TO:

RXi Pharmaceuticals Corporation
      BY:   /s/ Tod Woolf        Name:   Tod Woolf        Title:   President and
CEO, Ph.D.       

 